DETAILED ACTION
This Office action is in response to Amendment filed on 02/14/2022.  Claims 14-16, 21-23, and 28 are amended with claims 1-13 previously canceled.  Claims 14-28 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/14/2022 has been entered.

Response to Amendment
The Amendment filed on 02/14/2022 has been entered.  Applicant’s amendments to the Claims have overcome the 103 rejections previously set forth in the Final Rejection mailed on 12/02/2021.  Amended claim 28 is to be considered with the elected claims.


Claim Objections
Claims 14-28 
Regarding claims 14-28, “steer the HTTP message” as recited in the independent claims 14 and 22 (line 11 and line 13, respectively) is unclear since the aforementioned phrase appears to intend recitation of a decision-making process (e.g. filtering, dropping, and/or throttling as recited in claims 17 and 20), but instead could simply be interpreted as “forwarding”.  Because the inventive concept of the claim is to offload the processing functions to NIC, Examiner suggests Applicant to consider clarifying “steer” in view of the above.
Regarding claims 22-26, “One or more computer-readable storage media” (line 1) should be amended to limit signals per se (i.e. non-transitory) since it does not appear that the specification excludes transitory forms of signal transmission, and the aforementioned media can therefore be interpreted to be directed to transitory forms of signal transmission.
Appropriate corrections are required.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Balasubramanian et al. (US 2019/0229903 A1: Hardware Offload for QUIC Connections).
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446